Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 13-15 in the reply filed on May 23, 2022, is acknowledged.  Applicant's election with traverse of Species I, Figures 1-5 and 9, in the same reply is also acknowledged.  The traversal is on the ground(s) that the flexible pad is optional in Species 1 and that the distinguishing structures of the different caps are not claimed.  This is not found persuasive because the Species 1 shows a specific embodiment that uses the flexible pad and it is also a claimed distinction.  However, Claim 13 still appears to be generic and rejoinder of dependent withdrawn claims will be permitted upon allowance.  Claims 1-8 and 16-22 are withdrawn as non-elected, Claims 9-12 are cancelled and Claims 23-27 are newly added.  Claims 13-15 and 23-27 are pending.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitations "the first fastener" and “the first joint mechanism” in lines 2-4.  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 14 and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. No. 2015/0076731 to Walton, Jr. (Walton).

    PNG
    media_image1.png
    244
    463
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    346
    397
    media_image2.png
    Greyscale

Regarding Claim 13:  Walton discloses a detachable mounting system for displaying an animal trophy, comprising: a post (See Annotated Fig. A) having an outer surface defining a first rotational locking feature (See Annotated Fig. A); an interface insert (See Annotated Fig. A) defining a central bore (See Annotated Fig. A), the interface insert configured to fixedly embed into the animal trophy and to releasably mate with the post by receiving the post into the bore, the bore defining a second rotational locking feature (See Annotated Fig. A); wherein engagement of the first and second rotational locking features restricts axial rotation of the post; and wherein the interface insert and animal trophy are capable of being selectively detached and reattached to the post.
Regarding Claim 14:  Walton discloses a detachable mounting system of claim 26, further comprising: a ball (See Annotated Fig. A) coupled to the post (See Annotated Fig. A); a base (See Annotated Fig. B) coupled to the support bracket (148) and defining a first locking feature (See Annotated Fig. B – the sidewall of the hole), the base including a bearing seat (See Annotated Fig. B) configured to support a portion of the ball and permit the ball to simultaneously rotate about three axes; and a cap socket (See Annotated Fig. B) having a retaining feature (See Annotated Fig. B) at a first end and second locking feature (See Annotated Fig. B) at a second end configured to mate with the first locking feature of the base forming a locking connection, wherein the cap socket is configured to retain the ball in a position between the retaining feature and the base, providing increased force onto the ball and securing the position of the ball and animal trophy relative to the base. 
Regarding Claim 23:  Walton discloses a mounting system of claim 13, wherein the first and second rotational locking features (See Annotated Fig. A) comprise corresponding polygonal shapes.
Regarding Claim 24:  Walton discloses a mounting system of claim 13, wherein the interface insert (See Annotated Fig. A) defines a splined outer surface.
Regarding Claim 25:  Walton discloses a mounting system of claim 13, further comprising a mounting feature (148) coupled to the post.
Regarding Claim 26:  Walton discloses a detachable mounting system of claim 13, further comprising a support bracket (148) configured to attach to a mounting surface (wall), and wherein the post is coupled to the support bracket.  Note: the bracket of Walton is indirectly coupled to the post, to the same extent that the post 144 is coupled to the support bracket 106 in the instant invention.
Regarding Claim 27:  Walton discloses a mounting system of claim 14, further comprising: a set screw (178) located coaxially within and extending through the first fastener (interpreted as the base to overcome 112 issues), wherein the set screw is configured to apply one of direct and indirect force to the ball (See Annotated Fig. B) of the first joint mechanism.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over W	alton.
Regarding Claim 15:  Walton does not specifically disclose a flexible pad; however, Walton does implicitly teach a build up around the ball of epoxy to trap and lock the ball in place.1  This disclosure implicitly teaches a flexible pad that is positioned between the ball and the base for increasing the friction applied to the ball by the base.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to understand that Walton teaches a flexible pad that is positioned between the ball and base to increase the friction applied to the ball.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 2012/0043442.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See para. 0056, lines 5-7 of Walton.